TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00519-CV



                       Texas Department of Public Safety, Appellant

                                               v.

                                      B. V. H., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
     NO. D-1-EX-09-000212, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Texas Department of Public Safety filed a motion requesting that this

appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 22, 2009